DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 1-20 are pending and examined in this office action.
	Per claim 10, the examiner interprets “a computer” as a hardware computing device.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Statutory Category: Claim 1 recites a method comprising: collecting one or more artifacts of the software system generated during one or more phases of the software system’s engineering lifecycle; constructing a graph of graphs (GoG) encoding the artifacts, wherein each subgraph in the GoG is a semantic network corresponding to a distinct assurance requirement; using the GoG to calculate a component assurance value for each software component for each distinct assurance requirement; calculating a system assurance value based on the component assurance values; and presenting an 

Step 2A – Prong 1: Claim 1 recites: constructing a graph of graphs (GoG) encoding the artifacts, wherein each subgraph in the GoG is a semantic network corresponding to a distinct assurance requirement (a mental process based on received information). Using the GoG to calculate a component assurance value for each software component for each distinct assurance requirement; calculating a system assurance value based on the component assurance values (a mental process involving calculations). These limitations as drafted, is a process that, under their broadest reasonable interpretation, covers an abstract idea of performance of the limitation in the mind or manually. That is, nothing in the claim elements precludes the steps from practically being performed mentally or using pen and paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the mental process grouping of abstract idea. Accordingly, the claim recites an abstract idea under step 2A prong 1.
Step 2A-Prong 2: The concept described in claim 1 are not meaningfully different than those concepts found by the courts to be abstract ideas. The steps of collecting one or more artifacts of the software system generated during one or more phases of the software system’s engineering lifecycle; (a pre-solution activity of receiving certain information); presenting an architectural view of the software system depicting at least one of the component assurance values and the system assurance values (a post solution activity, presenting results of calculations). 
Furthermore, this judicial exception is not integrated into a practical application. Dependent claims 2-9 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical 
Independent claim 10 (a system including a computer to perform a method similar to claim 1) with dependent claims 11-19 are rejected under the similar rational as claims 1-9. The additional elements in the claim amounts to no more than generic hardware component with instructions to apply the exception, which cannot integrate a judicial exception into a practical application or provide an inventive concept
Independent claim 20 (a storage medium storing instructions to perform a method similar to claim 1) is rejected under the similar rational as claim 1. The additional elements in the claim amounts to no more than mere instructions to apply the exception. Mere instructions stored in a computer readable medium to apply an exception cannot integrate a judicial exception into a practical application or provide an inventive concept.

Relevant Prior Art
Per independent claim 1, Kannan et al. (US PGPUB 2010/0122238) disclose “a method comprising: collecting one or more artifacts of the software system generated during one or more phases of the software system’s engineering lifecycle; constructing a graph of graphs (GoG) encoding the artifacts, wherein each subgraph in the GoG is a semantic network” (Fig. 2; paragraphs [0005][0051][0052]; obtaining class objects (artifacts) of a software project; creating a class diagram comprising nodes representing the class objects, the class diagram shows dependency relationships (semantic network) among the class objects). Kannan also suggests “analyzing relationships between classes in said dependency graph to obtain functional artifacts for the software project requirements”.
wherein each subgraph in the GoG corresponding to a distinct requirement” (paragraph [0038]; associating a requirement document with each node that represents a subsystem in the tree of the system).
Ehlers et al. (US PGPUB 2009/0013283) suggest “to calculate a component assurance value for each software component; calculating a system assurance value based on the component assurance values” (paragraphs [0007][0033]-[0035]; using a fault tree, determining reliability value (assurance value) for each component in the system, based on the components’ reliability values, determine reliability value for the whole system).
Bali et al. (US patent 8065658) suggest “presenting an architectural view of the software system depicting at least one of the component assurance values and the system assurance values.” (claim 1; generating a visual representation of a software project, the visual presentation comprises of glyphs representing software components, also depicting architectural attributes (i.e. attribute values) of the plurality of software components).
However, the discovered prior art do not teach or suggest the limitations of “constructing a graph of graphs (GoG) encoding the artifacts, wherein each subgraph in the GoG is a semantic network corresponding to a distinct assurance requirement; using the GoG to calculate a component assurance value for each software component for each distinct assurance requirement”.
	Independent claims 10 and 20 recite similar limitations as claim 1.
	Furthermore, per claim 10, the discovered prior art do not teach or suggest the limitations of “a database storing a graph of graphs (GoG) encoding (a) a list of contracts associated with the software system providing assumptions and guarantees for execution of each software component”.

Conclusion
See PTO-892 form.
Anzai et al. (US PGPUB 2006/0242711) disclose a design/evaluation support tool constructed from a table link use unit  identifying linkages between a threat-to-component correspondence table, a risk-value table, a component contribution rate table, and a risk-to-assurance level correspondence table , based on their respective duplicate items; and a component assurance level deriving unit  deriving an assurance level of each of components that conforms to a risk value of a threat that a security function of each of the components counters by weighting the risk value of the threat by a component rate of contribution based on linkages of the tables.

Jhoney et al. (US patent 9454465) disclose a method for risk monitoring of continuous software delivery include a first plurality of test data. The first plurality of test data is associated with one or more software components. A risk profile for the one or more software components is generated, in response to receiving the first plurality of test data and the received changelog. A component code graph is generated, based on the risk profile associated with the one or more software components and a risk value associated with the generated risk profile is calculated, based on the component code graph.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG PAN whose telephone number is (571)270-7667.  The examiner can normally be reached on 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HANG PAN/Primary Examiner, Art Unit 2193